Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-27-2004

USA v. Fulani
Precedential or Non-Precedential: Precedential

Docket No. 03-3835




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Fulani" (2004). 2004 Decisions. Paper 636.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/636


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 03-3835


                            UNITED STATES OF AMERICA,
                                                                       Appellant

                                             v.

                              IBRAHIM HAMUD FULANI


                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                (D.C. Crim. No. 02-00049)
                      Honorable Thomas I. Vanaskie, District Judge


                                  Argued April 22, 2004

  BEFORE: SCIRICA, Chief Judge, and ROSENN and GREENBERG, Circuit Judges

                                   (Filed: May 20, 2004)


                             ORDER AMENDING OPINION


       It is hereby ordered that the opinion in this matter is amended to the end that the

word “unequivocal” is substituted for “equivocal” in the next to last line (last sentence) in

the complete paragraph of the right hand column on page 5 of the opinion in this matter.

                                                  By the court,

                                                            /s/ Morton I. Greenberg
                                                                 Circuit Judge
DATED: May 27, 2004